Citation Nr: 0422099	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  00-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date for an award of service 
connection for post-traumatic stress disorder (PTSD), prior 
to June 22, 1987.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD, prior to November 7, 1996.

3.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD, from November 7, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a psychologist


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Regional 
Office (RO) that, in pertinent part, granted service 
connection for PTSD, and assigned an effective date of June 
22, 1987.  The veteran has disagreed with the effective date 
of the award of service connection for PTSD.  

The record also shows that a Decision Review Officer, by 
decision dated in January 2001, granted the veteran's claim 
for a total rating based on individual unemployability due to 
service-connected disability.  In addition, this 
determination also increased the evaluation assigned to PTSD 
from 30 percent to 50 percent, effective June 22, 1987, and 
to 70 percent, effective November 7, 1996.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board points out that on a Department of Veterans Affairs 
(VA) Form 9 dated in June 2000, the veteran indicated that he 
wanted a Board hearing before a Veterans Law Judge of the 
Board in Washington, D.C.  Following a request for 
clarification by the RO in June 2004, the veteran responded 
the following month and indicated that he wanted a 
videoconference hearing.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should schedule the veteran for a 
videoconference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


